PER CURIAM.
John Henry Johnson petitions this court for a belated appeal, stating under oath that he gave his notice of appeal, along with other documents, to prison officials for mailing in time to invoke this court’s jurisdiction to review an order of the Circuit Court for Duval County. The other documents were filed by the clerk of the lower tribunal, and the notice of appeal and the other documents were received by the Office of the Attorney General but, for reasons unknown, the notice of appeal was not received by the trial court clerk.
We find that petitioner has shown entitlement to relief under Potter v. State, 781 So.2d 1149 (Fla. 1st DCA 2001). Accordingly, the petition for belated appeal from the order of July 19, 2002, which denied Johnson’s motion to correct illegal sentence and petition for writ of habeas corpus in case number 93-5837-CF-A, is *1240granted. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the trial court for treatment as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(d).
PETITION GRANTED.
DAVIS, BENTON and POLSTON, JJ., concur.